In an action to recover damages for personal injuries, the answer of defendant Mitchell alleges that the cause of action was released for a valuable consideration. The reply alleges that the release was obtained under false and fraudulent circumstances and that it was unconscionable. Defendant Mitchell appeals from an order denying his motion for a separate trial of the issue of release. Order reversed, with $10 costs and disbursements, and motion granted. Under the circumstances present, it was an improvident exercise of discretion for the Special Term to have denied this motion. Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.